Per Curiam.
Plaintiff was riding a motorcycle on Main street, going toward Passaic. The defendant’s truck was ahead of him and proceeding in the same direction. A trolley car, going in the opposite direction, had passed. Plaintiff says he signaled to the truck his desire to pass, and that in obedience thereto it pulled over to the right and as plaintiff came alongside in an attempt to pass the truck pulled back to the left, crowding plaintiff over to the left and squeezing him between an on-coming trolley car and the truck, causing severe and permanent injuries, the chief of which was a compound fracture of the leg, resulting in a permanent shortening of the leg by one to two inches. His injuries required him to remain away from his work about half a year. His money loss was from $1,800 to $2,000.
He has a verdict for $7,500 which, under this rule, is asked to be set aside because it is said to be excessive and against the weight of the evidence.
We do not find it to be against the weight of the evidence, nor do we find the amount to be such that it can be said to be excessive.
The rule will therefore be discharged, with costs.